Exhibit 10.3

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
26th day of September, 2016, by and between MYRIAD GENETICS, INC., a Delaware
corporation (the “Corporation”), and Virginia C. Drosos (“Agent”).

RECITALS

WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
an officer of the Corporation, or as an officer of one of the wholly-owned
subsidiaries of the Corporation;

WHEREAS, the Corporation has adopted provisions providing for indemnification of
directors and officers in its Certificate of Incorporation (the “Charter”) and
Bylaws (the “Bylaws”) that include provisions providing for the indemnification
of the directors, officers, employees and other agents of the Corporation,
including persons serving at the request of the Corporation in such capacities
with other corporations or enterprises, as authorized by the Delaware General
Corporation Law, as amended (the “DGCL”);

WHEREAS, the Charter, the Bylaws and the DGCL, by their non-exclusive nature,
permit contracts between the Corporation and its directors, officers, employees
and other agents with respect to indemnification of such persons;

WHEREAS, in recognition of Agent’s need for (a) substantial protection against
personal liability based on Agent’s reliance on the Charter and the Bylaws, and
(b) specific contractual assurance that the protection provided in the Charter
and the Bylaws will be available to Agent (regardless of, among other things,
any amendment to or revocation of the Charter and/or the Bylaws, any change in
the composition of the Corporation’s board of directors or a change in control
of the Corporation); and

WHEREAS, in order to induce Agent to continue to serve as an officer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent.

NOW, THEREFORE, in consideration of Agent’s service as an officer of the
Corporation following the date hereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and Agent hereby agree as follows:

1. Services to the Corporation. Agent will serve, at the will of the Corporation
or under separate contract, if any such contract exists, as an officer of the
Corporation or as a director, officer or other fiduciary of an affiliate of the
Corporation (including any employee benefit plan of the Corporation) faithfully
and to the best of his ability so long as he is a duly appointed officer of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.

2. Indemnity of Agent. The Corporation agrees to hold harmless and indemnify
Agent to the fullest extent authorized or permitted by the provisions of the
Charter, the Bylaws and the DGCL, as the same may be amended from time to time
(but, only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Charter, the Bylaws or the DGCL
permitted prior to adoption of such amendment).



--------------------------------------------------------------------------------

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation further agrees to hold
harmless and indemnify Agent:

(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay (including any federal, state or
local taxes imposed on Agent as a result of receipt of reimbursements or
advances of expenses under this Agreement) because of any claim or claims made
against or by him in connection with any threatened, pending or completed
action, suit or proceeding, including any appeal and the premium, security for,
and other costs relating to any costs bond, supersedes bond, or other appeal
bond or its equivalent, whether civil, criminal, arbitrational, administrative
or investigative, whether formal or informal (including an action by or in the
right of the Corporation), to which Agent is, was or at any time becomes a party
or a witness, or is threatened to be made a party or a witness, by reason of the
fact that Agent is, was or at any time becomes a director, officer, employee or
other agent of the Corporation, or is or was serving or at any time serves at
the request of the Corporation as a director, officer, employee or other agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the DGCL, the Charter and
the Bylaws.

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:

(a) on account of any claim or proceeding against Agent for an accounting of
profits made from the purchase or sale by Agent of securities of the Corporation
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as heretofore or hereafter amended (the “Exchange Act”), or similar
provisions of any federal, state or local law, provided, however, if and when
Agent ultimately establishes in any such proceeding that no recovery of profits
from Agent is permitted under Section 16(b) of the Exchange Act or such similar
provision of any similar federal, state or local law, then, notwithstanding
anything to the contrary provided in this Section 4(a), indemnification pursuant
to this Agreement shall then be permitted;

(b) on account of Agent’s conduct that is established by a final judgment as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;

(c) on account of Agent’s conduct that is established by a final judgment as
constituting a breach of Agent’s duty of loyalty to the Corporation or resulting
in any personal profit or advantage to which Agent was not legally entitled;

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the board of directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the DGCL, or (iv) the proceeding is initiated pursuant to Section 11 hereof.

 

2



--------------------------------------------------------------------------------

5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

7. Notification and Defense of Claim. As soon as practicable, and in any event,
not later than thirty (30) days after Agent becomes aware, by written or other
overt communication, of any pending or threatened litigation, claim or
assessment, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of such pending or
threatened litigation, claim or assessment; but the omission so to notify the
Corporation will not relieve it from any liability which it may have to Agent
otherwise than under this Agreement. With respect to any such pending or
threatened litigation, claim or assessment as to which Agent notifies the
Corporation of the commencement thereof:

(a) the Corporation will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Corporation,
(ii) Agent shall have reasonably concluded, and so notified the Corporation,
that there is an actual conflict of interest between the Corporation and Agent
in the conduct of the defense of such action, or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of Agent in connection with
such action, in any

 

3



--------------------------------------------------------------------------------

of such cases the fees and expenses of Agent’s separate counsel shall be at the
expense of the Corporation. The Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Agent shall have made the conclusion provided for in
clause (ii) above; and

(c) the Corporation shall not be liable to indemnify Agent under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld or delayed. The
Corporation shall be permitted to settle any action or claim except that it
shall not settle any action or claim in any manner which would impose any
penalty or limitation on Agent without Agent’s written consent, which may be
given or withheld in Agent’s sole discretion.

8. Expenses. The Corporation shall advance, prior to the final disposition of
any proceeding, promptly following request therefor, all expenses incurred by
Agent in connection with such proceeding upon the Corporation’s receipt of an
undertaking by or on behalf of Agent to repay said amounts if it shall be
determined ultimately that Agent is not entitled to be indemnified under the
provisions of this Agreement, the Charter, the Bylaws, the DGCL or otherwise.
Such undertaking shall be accepted by the Corporation without regard to the
financial ability of Agent to make such repayment. Without limiting the
foregoing, if any action, suit or proceeding is disposed of on the merits or
otherwise (including a disposition without prejudice), without (i) the final
disposition being adverse to Agent, (ii) a final adjudication that Agent was
liable to the Corporation, (iii) a plea of guilty (iv) a final adjudication that
Agent did not act in good faith, and in a manner he reasonably believed to be in
or not opposed to the best interests of the Corporation, or (v) with respect to
any criminal proceeding, a final adjudication that Agent had reasonable cause to
believe his conduct was unlawful, Agent shall be considered for the purposes
hereof to have been wholly successful with respect thereto.

9. Information Sharing. To the extent that the Corporation receives a request or
requests from a governmental third party or other licensing or regulating
organization (the “Requesting Agency”), whether formal or informal, to produce
documentation or other information concerning an investigation, whether formal
or informal, being conducted by the Requesting Agency, and such investigation is
reasonably likely to include review of any actions or failures to act by Agent,
the Corporation shall promptly give notice to Agent of said request or requests
and any subsequent request. In addition, the Corporation shall provide Agent
with a copy of any and all information or documentation that the Corporation
shall provide to the Requesting Agency.

10. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Corporation or the Corporation
itself shall not be imputed to Agent for purposes of determining any rights
under this Agreement.

11. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting his claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for advance or reimbursement of expenses under this Agreement,
provided that the required undertaking has been tendered to the Corporation)
that Agent is not entitled to indemnification because of the limitations set
forth in Section 4 hereof. Neither the failure of the Corporation (including its
board of directors or its stockholders) to have

 

4



--------------------------------------------------------------------------------

made a determination prior to the commencement of such enforcement action that
indemnification of Agent is proper in the circumstances, nor an actual
determination by the Corporation (including its board of directors or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.

12. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

13. Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Charter or Bylaws, agreement, vote
of stockholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding office.

14. Survival of Rights.

(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, and shall inure to the benefit of
Agent’s heirs, executors and administrators.

(b) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

15. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof. Furthermore, if this Agreement shall be
invalidated in its entirety on any ground, then the Corporation shall
nevertheless indemnify Agent to the fullest extent provided by the Charter, the
Bylaws, the DGCL or any other applicable law.

16. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its principles of conflicts of laws. The Corporation and Agent hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement may be brought in the Delaware Court
of Chancery, (ii) consent to submit to the jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court of Chancery, and
(iv) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court of Chancery has been brought in an
improper or inconvenient forum.

17. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

5



--------------------------------------------------------------------------------

18. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

19. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

(a) If to Agent, at the address indicated on the signature page hereof.

(b) If to the Corporation, to:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, UT 84108

Attention:         Chief Executive Officer

                           General Counsel

or to such other address as may have been furnished to Agent by the Corporation.

20. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

MYRIAD GENETICS, INC. By:  

 

Name:   Mark C. Capone Title:   President and CEO AGENT

/s/ Virginia C. Drosos

Virginia C. Drosos Address:

 

 

 

6